DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 08/09/2021 in which claims 1 and 11 have been amended while claims 5 and 15 have been canceled. By this amendment, claims 1-4,6,11-14 are still pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jared D. Riedl Reg. No. 68,272 on 08/16/2021.
The application has been amended as follows: Claims 5,7-10,15, and 17-20 are canceled.
Replace claims 1-4, and 6 with the following:
1. (Currently amended) A tool device comprising: a housing of the tool device; a first battery pack receptacle configured to receive a first battery pack; a second battery pack receptacle configured to receive a second battery pack, the second battery pack electrically connected in a series-type configuration with the first battery pack; and circuitry including an electronic processor, the circuitry included within the housing of the tool device and
2. (Currently amended) The tool device of claim 1, wherein the circuitry includes an optocoupler configured to alter at least one selected from a group consisting of the first signal and the second signal.  
3. (Original) The tool device of claim 1, wherein the circuitry further includes bypass circuitry bypassing the second battery pack receptacle.  
4. (Currently amended) The tool device of claim 1, wherein the bypass circuitry includes a transistor.
5. (Cancelled)
6. (Currently amended)The tool device of claim 1, further comprising a motor configured to receive power from at least one selected from the group consisting of the first battery pack and the second battery pack.
Claims 7 to 9 (Cancelled)
11. (included within the device housing and configured to alter a first signal output from the electronic processor to at least one selected from a group consisting of the first battery pack and the second battery pack, and alter a second signal received by the electronic processor from at least one selected from the group consisting of the first battery pack and the second battery pack, 3Application No. 16/387,786 Response to June 9, 2021 Final Office ActionAttorney Docket No. 066042-6046-US02wherein the adapter is positioned between the device housing and the first and second battery packs
12. (Original) The system of claim 11, wherein the circuitry includes an optocoupler configured to alter at least one selected from a group consisting of the first signal and the second signal.  
13. (Original) The system of claim 11, wherein the circuitry further includes bypass circuitry bypassing the second battery pack receptacle.  
14. (Original) The system of claim 11, wherein the bypass circuitry includes a transistor.  
15. (Cancelled)  
16. (Original) The system of claim 11, wherein the device housing further includes a motor configured to receive power from at least one selected from the group consisting of the first battery pack and the second battery pack.
Claims 17 to 20 (Cancelled)
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figs. 1 and 3, “element 260” must be labeled --Tool Processor --, as shown below in annotated Fig. 1. The same changes applies to Fig. 3.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. 

    PNG
    media_image1.png
    494
    604
    media_image1.png
    Greyscale

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4,6,11-14 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: A tool device comprising among other patentable features, “… circuitry including an electronic processor, the circuitry included within the housing of the tool device and configured to alter a first signal output from the electronic processor to at least one selected from a group consisting of the first battery pack and the second battery pack, and alter a second signal received by the electronic processor from at least one selected from the group consisting of the first battery pack and the second battery pack.  
Claims 2-4 and 6 depend directly from claim 1 and thus are allowed for the same reasons.
As in claim 11: An electrical device system comprising among other patentable features, “a device housing…and circuitry included within the device housing and configured to alter a first signal output from the electronic processor to at least one selected from a group consisting of the first battery pack and the second battery pack, and alter a second signal received by the electronic processor from at least one selected from the group consisting of the first battery pack and the second battery pack, 3Application No. 16/387,786 Response to June 9, 2021 Final Office ActionAttorney Docket No. 066042-6046-US02wherein the adapter is positioned between the device housing and the first and second battery packs”.
Claims 12-14 and 16 depend directly from claim 11 and are therefore allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 16, 2021